Appeal unanimously dismissed without costs as moot. Memorandum: Defendant appeals from an order of Supreme Court that granted his motion for reargument and, upon reargument, adhered to its original determination. The court thereby granted plaintiff’s motion for additional psychological evaluation of the parties and their two sons prior to determining the issue of custody. Subsequent to the entry of the order appealed from, the enforcement of which was stayed pending resolution of the appeal to the Appellate Division, Second Department, the parties stipulated to forego further psychological evaluation in *1091lieu of Supreme Court’s taking additional testimony on the issue of custody. A trial was held and Supreme Court rendered a final determination resolving the issue of custody. In light of those subsequent events, this appeal has been rendered moot and must be dismissed (see, Koenig v Morin, 43 NY2d 737). (Appeal from Order of Supreme Court, Nassau County, Morrison, J.—Reargument.) Present—Pine, J. P., Lawton, Doerr, Davis and Boehm, JJ.